Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

 	In response to the Communications dated April 30, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.



Information Disclosure Statement

 	The information disclosure statements filed April 30, 2021 have been considered.


Claim Objections

 	Claims 3-6, 8, 11, 15-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.





Claim(s) 1, 2, 7, 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ihara [US Patent # 5,517,446].
With respect to claim 1, Ihara disclose a system [cols. 7-8] comprising: a memory cell [12] configured to store a data value [col. 7, lines 64-67]; sense circuitry [13 - see abstract, col. 8, lines 25-35] configured to read the data value of the memory cell during a discharge period ; and control circuitry configured to detrap electrons within the memory cell during the discharge period [col. 7, lines 64-67; and col. 8, lines 1-35].
With respect to claim 2, Ihara disclose the sense circuitry is configured read the data value of the memory cell by integrating a data line [BL/BL precharging] response of the memory cell while the control circuitry applies a first voltage signal to a word line of the memory cell [setting WL high].  See col. 7, lines 64-67; and col. 8, lines 1-35.  
With respect to claim 7, Ihara disclose integrating the data line response comprises sensing a current flow of the memory cell.  See col. 7, lines 64-67.
With respect to claim 9, Ihara disclose the sense circuitry comprises a sense amplifier.  See col. 7, lines 64-67; and col. 8, lines 1-35.
With respect to claim 10, Ihara disclose a plurality of memory cells, wherein the sense circuitry is configured to integrate a data line response for each of the plurality of memory cells.  See Abstract and col. 7, lines 64-67; and col. 8, lines 1-35.

Claim(s) 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ihara [US Patent # 5,517,446].
With respect to claim 12, Ihara disclose a method [cols. 7-8] comprising: reading [col. 7, lines 64-67], via sense circuitry [13 - see abstract, col. 8, lines 25-35], a data value of a memory cell during a discharging period 
With respect to claim 13, Ihara disclose reading the data value comprises integrating a data line [BL/BL precharging] response of the memory cell during the discharging period [setting WL high].  See col. 7, lines 64-67; and col. 8, lines 1-35.
With respect to claim 14, Ihara disclose integrating the data line response comprises measuring a current flow associated with a discharge of the memory cell.  See col. 7, lines 64-67.

Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ihara [US Patent # 5,517,446].
With respect to claim 17, Ihara disclose a memory device[cols. 7-8]  comprising: a sense amplifier [13 - see abstract, col. 8, lines 25-35], wherein the sense amplifier is configured to: receive a data line response associated with a current flow of a memory cell [col. 7, lines 64-67], wherein the current flow is associated with a data value of the memory cell [col. 7, lines 64-67]; and integrate the data line response over a discharging period of a memory operation to determine the data value of the memory cell [col. 8, lines 25-35]; and control circuitry configured to detrap electrons of the memory cell during the discharging period [col. 7, lines 64-67; and col. 8, lines 1-35].


Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, the control circuitry is configured to detrap the electrons by applying a second voltage signal to the word line.
-with respect to claim 6, the first voltage signal is pulsed at least twice during the discharge period.
-with respect to claim 8, the control circuitry is configured to detrap the electrons by applying a ground reference
signal to a word line of the memory cell.
-with respect to claim 11, the memory cell comprises a NAND flash memory cell.
-with respect to claim 15, applying, via the control circuitry, a voltage signal to a word line of the memory cell 
during the discharging period and before detrapping the electrons, wherein the data line response is based at least in 
part on the voltage signal.
-with respect to claim 18, the control circuitry is configured to apply a first voltage signal to a word line of the 
memory cell and a second voltage signal to the word line, wherein the data line response is based at least in part on 
the second voltage signal, and wherein the control circuitry is configured to detrap the electrons of the memory cell 
between applying the first voltage signal and applying the second voltage signal.
-with respect to claim 20, the sense amplifier comprises a NOR flash memory sense amplifier, a static random 
access memory sense amplifier, a magnetoresistive random access memory sense amplifier, a floating body 
memory cell sense amplifier, or a phase change memory cell sense amplifier. 


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 

from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 6, 2022